Citation Nr: 1236703	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left hand strain.

2.  Entitlement to an initial compensable evaluation for right hand strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 2005.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claims of service connection for left hand strain and right hand strain and assigned a noncompensable evaluation (zero percent) for each hand.  

In September 2010 and June 2011, the Board remanded the appeal for further development, and the case has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Left hand strain has been manifested by pain, tingling, stiffness, and weakness, but not by palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees in either wrist.

2.  Right hand strain has been manifested by pain, tingling, stiffness, and weakness, but not by palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees in either wrist.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for left hand strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes, 5003, 5024, 5215 (2011). 

2.  The criteria for an initial compensable evaluation for right hand strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes, 5003, 5024, 5215 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board has remanded this matter twice.  In September 2010, the Board specifically instructed the RO to provide the Veteran with an examination to determine the current severity of her disabilities and to readjudicate the claims.  Subsequently, the Veteran was provided an examination in November 2010 and her claims were readjudicated in a December 2010 supplemental statement of the case.  In June 2011, the Board, having determined that the November 2010 VA examination report was inadequate because range of motion testing of the wrist had not been undertaken, remanded for another examination and readjudication of the claims.  Thereafter, the Veteran was provided an examination in August 2011, which complied with the Board's remand instructions, and the claims were readjudicated in a June 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in May 2005, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to her VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist her in completing her claims, identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  At the time she filed her claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that she had no other information or evidence to give VA to substantiate her claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate her claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the February 2006 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claims for higher initial ratings for the left and right hand disabilities are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. 
§§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to these claims.

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations, most recently in August 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran has declined to present personal testimony in support of her appeal.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that her service-connected left and right hand strain disabilities are more disabling than contemplated by the current non-compensable evaluations.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2011).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995). However, if the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Since the initial grant of service connection, each hand has been assigned a noncompensable evaluation.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the Board will consider entitlement to "staged ratings."

The Veteran's hand disabilities have been evaluated under Diagnostic Code 5099-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 
§ 4.27 (2011).  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts, as for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).  Diagnostic Code 5024 is listed as part of a group of Diagnostic Codes governing disabilities to be rated by analogy to degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist. Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major and minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major and minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate I (2011)

On VA examination in July 2005, the Veteran reported bilateral hand cramping and tingling, with daily off and on cramping pain rated a nine out of ten.  She treated her hands with night braces and Motrin.  The examiner noted that the Veteran was right hand dominant.  Evaluation showed that the hands were normal.  

VA treatment records dated in January 2006, September 2006, and August 2008 noted that the Veteran took medication for her hand disabilities which were manifested by constant pain, on and off tingling, shocking, and freezing, and for which she wore a splint.  In a September 2006 statement, the Veteran indicated that a hand brace no longer alleviated her symptoms. 

On VA examination in November 2010, the Veteran reported that her hand symptoms (tingling sensation in her fingers with cramping pain and muscle cramps in both hands) occurred at night while sleeping.  This occurred in one hand or the other, and the symptoms resolved when she massaged her fingers.  The Veteran also indicated that she had tingling/shooting pain in the volar aspect of her left wrist once a week lasting a few minutes.  She stated that she had weakness in both hands, and took Naprosyn for pain and stiffness.  

On evaluation, the examiner noted that there was no evidence of erythema, edema, joint effusion, synovitis, or deformity of the joint.  The Veteran was able to oppose each finger to her thumb, and there was no gap between the tip of the thumb and the fingers.  When making a fist, there was no gap between the tips of the fingers and the proximal transverse crease of the palm.  She demonstrated good strength for pushing, pulling, and twisting; she had good dexterity for twisting, probing, writing, touching, and expression.  There was no flexion deformity or decreased range of motion of any of the finger joints.  Flexion of the metacarpophalangeal joints was 0-90 degrees, proximal interphalangeal joint was 0-100 degrees, and distal interphalangeal joint flexion was 0-70 degrees.  There was no additional limitation of motion with repetitive use, and joint movement against varying resistance was performed.  There was no incoordination, weakened movement or excess fatigability, nor additional functional impairment due to weakness movement, excess fatigability, or incoordination in terms of additional range of motion loss.  There was no objective evidence of pain on range of motion testing.  The examiner noted that there were no additional limits of functional ability on repeated use, and the Veteran did not describe flare-ups. 

Neurological testing revealed normal muscle strength and mass in the hands, no sign of atrophy, and reduced sensation in the distribution of the median nerve bilaterally which was patchy and inconsistent on examination.  Also, deep tendon reflexes were intact in the upper extremities, and Tinel and Phalen signs were negative.  Nerve conduction velocity test showed no electrophysiological evidence of median nerve compression.  X-rays showed scapholunate dissociation and degenerative changes at the triscaphe joints bilaterally.  The diagnoses were left and right hand strain with degenerative joint disease.  

On VA examination in August 2011, the Veteran reported intermittent tingling and numbness mainly in her fingers once a week lasting two minutes, and relieved by massaging the fingers.  She also indicated locking up of the proximal interphalangeal joints of the fingers once a week lasting three minutes, and relieved by massaging the fingers.  Additionally, the Veteran reported pain in the fingers and wrists associated with numbness, tingling, and locking.  She denied taking medication, any weakness, or decreased grip strength.  

On evaluation of the bilateral hands, the examiner observed that there were no anatomic defects.  Also, there was no swelling, heat, instability, weakness,  tenderness, or erythema.  She had good muscular development in the hands with normal gripping strength, and did not complain of any pain in the hands with gripping or with active or passive motion of the joints.  The Veteran demonstrated full range of motion of all the joints of both hands and index, long, and little fingers.  Metacarpophalangeal joint motion was 0 to 90 degrees, phalangeal joint motion was 0 to 110 degrees, and distal interphalangeal joint motion was 0 to 80 degrees.  In the thumb, metacarpophalangeal motion was flexion from 0 to 40 degrees, and interphalangeal joint motion of the thumb was 0 to 65 degrees.  There was no pain in any of the hand joints with movement.  Additionally, there was no gap between the tip of the thumb with positioning the thumb to the tip of the fingers, or gap between the tips of the fingers to the proximal transverse crease of the palm.  She had good strength with gripping, pushing, pulling, and twisting with normal dexterity in the hands.  There was no tenderness to palpation or evidence of pain with range of motion of the finger joints.  There was no evidence of change in range of motion with repetitive movement of the hands.   

As to the bilateral wrists, the examiner observed that there were no anatomic defects, swelling, heat, instability, weakness, tenderness, or redness.  She had normal dorsiflexion, palmar flexion, radial, and ulnar deviation both actively and passively.  Also, there was no pain with range of motion of the wrist, and dorsiflexion was 0 to 70 degrees, palmar flexion was 0 to 80 degrees, radiation deviation was 0 to 20 degrees, and ulnar deviation was 0 to 45 degrees without pain.  Motor strength was 5/5 bilaterally; with repetition there was no change in function.  Tinel and Phalen signs were negative.  

X-rays were done and current studies were compared with the November 2010 EMG.  Electrodiagnostic screening showed normal bilateral median and ulnar sensory and motor conduction studies without evidence of carpal tunnel syndrome or ulnar neuropathy.  As to the bilateral wrists, the bones and joints were intact without evidence of fracture, dislocation, or osseous mass lesion; no degenerative changes were appreciated; and the soft tissues were well-maintained.  As to the right hand, there were no significant changes when compared to the November 2010 study.  Scapholunate dissociation was present with mild degenerative changes at the triscaphe joint but otherwise intact bones and joints without evidence of fracture, dislocation, osseous mass lesion, or soft tissue swelling.  As to the left hand, there was no evidence of scapholunate dissociation although it had previously been seen.  Joint spaces were normal, and bones and joints were intact without evidence of fracture, dislocation, osseous mass lesion, or soft tissue swelling.  The diagnosis was intermittent strain of the bilateral hands with degenerative joint disease. 

Based on the record, the Board finds that initial compensable evaluations for the Veteran's right and left hand disabilities are not warranted.  The Veteran has not demonstrated limitation of palmar flexion in line with the forearm, or limitation of dorsiflexion to less than 15 degrees in either wrist to warrant a 10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  Indeed, the medical evidence of record shows that the Veteran had full range of motion of her bilateral hands and wrists at all of her VA examinations, and other than reported pain, weakness, stretching, pressure, stiffness, and tingling, examinations of the hands and wrists were found to be normal.  Therefore, increased initial ratings for hand/wrist disability are not warranted.

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5214 (ankylosis of the wrist), 5228 (limitation of motion of the thumb), 5229 (limitation of motion of the index or long finger), 5230 (limitation of motion of the ring or little finger), and 5307 (flexion of wrist and fingers) are not applicable because the medical evidence does not show that the Veteran has any of those conditions. Specifically, no treatment record or any VA examination report demonstrate any objective finding of ankylosis, muscle injury, limitation of motion of the individual fingers, or nonunion or malunion of the radius or ulna.  Furthermore, although reduced sensation was noted in November 2010, neurological testing of the bilateral upper extremities was otherwise normal at that time and again in August 2011.  Therefore, the Diagnostic Codes relating to neurological impairment are also not applicable in this case.

The Board has also considered whether a higher disability evaluation is warranted due to functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no evidence that the Veteran's hand or wrists had additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive use.  Additionally, the Veteran has denied any flare-ups or incapacitation.  See e.g. August 2011 VA examination report.  Thus, the Board finds that any pain associated with the Veteran's disabilities is encompassed in the current evaluations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

As the preponderance of the evidence is against the claims for increased ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for her hand disabilities and that the manifestations of the disabilities are not in excess of those contemplated by the schedular criteria.  Although her employment involves typing and filing, the Veteran has specifically indicated that her disabilities do not affect her work duties or her ability to work.    See e.g. November 2010 and August 2011 VA examination reports.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet.  App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that her disabilities render her totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial compensable evaluation for left hand strain is denied.

An initial compensable evaluation for right hand strain is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


